 



Exhibit                     
SECOND AMENDMENT TO
CREDIT AGREEMENT
          This Second Amendment to Credit Agreement, dated as of December 20,
2006 (this “Agreement”), is among ATLANTIS PLASTIC FILMS, INC., a Delaware
corporation (“Atlantis Plastic Films”), ATLANTIS MOLDED PLASTICS, INC., a
Florida corporation (“Atlantis Molded Plastics”), ATLANTIS FILMS, INC., a
Delaware corporation (“Atlantis Films”), RIGAL PLASTICS, INC., a Florida
corporation (“Rigal Plastics”), ATLANTIS PLASTICS INJECTION MOLDING, INC., a
Kentucky corporation (“Injection Molding”), PIERCE PLASTICS, INC., a Delaware
corporation (“Pierce Plastics”), and EXTRUSION MASTERS, INC., an Indiana
corporation (“Extrusion Masters” and together with Atlantis Plastic Films,
Atlantis Molded Plastics, Atlantis Films, Rigal Plastics, Injection Molding and
Pierce Plastics, collectively, the “Borrowers” and individually, a “Borrower”),
the other persons designated as “Credit Parties” on the signature pages hereof,
the Persons set forth on the signature pages hereto who are designated as
“Lenders”, MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL
SERVICES INC., a Delaware corporation (in its individual capacity “ML Capital”),
as Administrative Agent, Lead Arranger and Sole Bookrunner and GENERAL ELECTRIC
CAPITAL CORPORATION, as Syndication Agent.
W I T N E S S E T H:
          WHEREAS, Borrowers, Credit Parties, Agent and Lenders are parties to
that certain Credit Agreement dated as of March 22, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms not otherwise defined herein having the definitions provided
therefor in the Credit Agreement); and
          WHEREAS, Borrowers have requested that Agent and Lenders amend the
Credit Agreement in certain respects;
          NOW, THEREFORE, the parties hereto agree as follows:
          1. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 2 below and in reliance on the
representations and warranties set forth in Section 3 below, the Credit
Agreement is hereby amended as follows:
          (a) The definition of “Pricing Table” contained in Annex A of the
Credit Agreement is amended and restated in its entirety as follows:
          “Pricing Table” means the following table:

 



--------------------------------------------------------------------------------



 



                                              Revolving Loans, Term            
    Loan and all other                 Obligations (other than   Swing Line Tier
      Swingline Loans)   Loans Level   Leverage Ratio   Index Rate   LIBOR  
Index Rate   4    
Greater than or equal to 6.25 to 1.0
    2.00 %     4.00 %     2.00 %   3    
Greater than or equal to 5.75 to 1.0, but less than 6.25 to 1.0
    1.50 %     3.50 %     1.50 %   2    
Greater than or equal to 5.25 to 1.0, but less than 5.75 to 1.0
    1.00 %     3.00 %     1.00 %   1    
Less than 5.25 to 1.0
    .75 %     2.75 %     .75 %

          For purposes of the Pricing Table, if Borrower Representative shall at
any time fail to timely deliver a Compliance Certificate, then effective as of
the tenth (10th) Business Day following the date on which such Compliance
Certificate was due, each Applicable Margin shall be conclusively presumed to
equal the highest Applicable Margin specified in the Pricing Table until the
date of delivery of such Compliance Certificate.”
          (b) Section 1.5(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
          “(b) Prepayments from Excess Cash Flow. Within one hundred (100) days
after the end of each Fiscal Year commencing with the Fiscal Year ended
December 31, 2006, Borrowers shall prepay the Loans in an amount equal to
seventy-five percent (75%) of the Excess Cash Flow for such Fiscal Year. The
calculation shall be based on the audited Financial Statements for Holdings and
its Subsidiaries.”
          (c) Section 4.3 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
          “4.3 Fixed Charge Coverage Ratio
          Holdings, Borrowers and their Subsidiaries shall have on a
consolidated basis at the end of each Fiscal Quarter set forth below, a Fixed
Charge Coverage Ratio for the twelve (12) month period then ended of not less
than the following:

-2-



--------------------------------------------------------------------------------



 



              Minimum Fixed Charge Fiscal Quarter   Coverage Ratio
December 31, 2006
    1.00 to 1.00  
March 31, 2007
    1.00 to 1.00  
June 30, 2007
    1.05 to 1.00  
September 30, 2007
    1.05 to 1.00  
December 31, 2007
    1.05 to 1.00  
March 31, 2008
    1.05 to 1.00  
June 30, 2008
    1.05 to 1.00  
September 30, 2008
    1.05 to 1.00  
December 31, 2008
    1.05 to 1.00  
March 31, 2009
    1.05 to 1.00  
June 30, 2009
    1.05 to 1.00  
September 30, 2009
    1.10 to 1.00  
December 31, 2009
    1.10 to 1.00  
March 31, 2010, June 30, 2010, September 30, 2010 and December 31, 2010
    1.15 to 1.00  
March 31, 2011 and each Fiscal Quarter ending thereafter
    1.20 to 1.00  

          (d) Section 4.4 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
          “4.4 Maximum Leverage Ratio
          Holdings, Borrowers and their Subsidiaries on a consolidated basis
shall have, at the end of each Fiscal Quarter set forth below, a Leverage Ratio
as of the last day of such Fiscal Quarter and for the twelve (12) month period
then ended of not more than the following:

          Fiscal Quarter   Maximum Leverage Ratio
December 31, 2006
    7.20 to 1.00  
March 31, 2007
    7.35 to 1.00  
June 30, 2007
    7.00 to 1.00  
September 30, 2007
    6.50 to 1.00  
December 31, 2007
    6.125 to 1.00  
March 31, 2008
    5.875 to 1:00  
June 30, 2008
    5.625 to 1:00  
September 30, 2008
    5.50 to 1:00  
December 31, 2008
    5.50 to 1:00  
March 31, 2009
    5.25 to 1:00  
June 30, 2009
    5.00 to 1:00  

-3-



--------------------------------------------------------------------------------



 



          Fiscal Quarter   Maximum Leverage Ratio
September 30, 2009
    5.00 to 1:00  
December 31, 2009
    4.75 to 1:00  
March 31, 2010
    4.75 to 1.00  
June 30, 2010
    4.75 to 1:00  
September 30, 2010
    4.75 to 1:00  
December 31, 2010
    4.75 to 1:00  
March 31, 2011
    4.50 to 1:00  
June 30, 2011
    4.50 to 1:00  
September 30, 2011
    4.50 to 1.00  
December 31, 2011 and each Fiscal Quarter ending thereafter
    4.50 to 1.00  

          (e) The following is hereby added to the Credit Agreement as
Section 4.4B thereof:
          “4.4B Capital Expenditures.
          Holdings, Borrower and their Subsidiaries shall not permit the
aggregate amount of Capital Expenditures for (i) the period commencing on
January 1, 2006 and ending on December 31, 2006 to exceed $12,000,000,
(ii) Fiscal Year ended December 31, 2007 to exceed $8,000,000 or (iii) any
Fiscal Year thereafter, to exceed $10,000,000; provided that for any calendar
month after the Fiscal Year ended December 31, 2007 that the Leverage Ratio is
certified pursuant to the terms hereof to be below 5.25 to 1.0, Holdings,
Borrower and the Subsidiaries shall be permitted to make such Capital
Expenditures in accordance with the budget attached hereto as Exhibit 4.4B
hereto.”
          (f) The second sentence of the lead-in paragraph of Section 4.5 is
hereby amended and restated in its entirety as follows:
          “Borrower Representative will deliver each of the Financial Statements
and other reports described below to Agent (and each Lender in the case of the
Financial Statements and other reports described in Sections 4.5(a), (b), (e),
(f), (g), (h), (i), (j), (k), (l), (n), (o), and (q)).”
          (g) Section 4.5(h) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
          “(h) Projections. As soon as available and in any event no later than
the last day of each of Borrowers’ Fiscal Years, Borrower Representative will
deliver Projections of Holdings and its Subsidiaries for the forthcoming fiscal
year, month by month and for the two (2) subsequent years on an annual basis. As
soon as available and in any event no later than the last day of each calendar
month, Borrower Representative will deliver cash flow Projections of Holdings
and its Subsidiaries for the forthcoming three (3) month period on a
consolidated basis.”

-4-



--------------------------------------------------------------------------------



 



          (h) The following Section 4.5(q) is hereby added to the Credit
Agreement:
          “(q) Weekly Reports. On a weekly basis, Borrower Representative will
deliver daily bookings summaries for the preceding week for each of the films
group and the injection molding group.
          (i) Exhibit 4.4B is hereby added to the Credit Agreement as set forth
on Exhibit A attached hereto.
          2. Conditions. The effectiveness of this Agreement is subject to the
following conditions precedent, each to be in form and substance reasonably
satisfactory to Agent:
          (a) Agent shall have received a copy of this Agreement executed by
Borrowers, other Credit Parties, Agent and Requisite Lenders, together with such
other documents, agreements and instruments as Agent may require or reasonably
request;
          (b) Agent shall have received evidence satisfactory to Agent that
Borrower Representative has offered to amend or modify the Second Lien Credit
Agreement to add the covenants set forth in Sections 1(f) and 1(g) of this
Agreement as required pursuant to clause (vi) of Section 5.1 of that certain
Intercreditor Agreement dated as of March 22, 2005 among the Borrowers, Agent
and the Bank of New York, in its capacity as collateral agent for the various
financial institutions party to the Second Lien Debt Documents from time to
time;
          (c) No Default or Event of Default under the Credit Agreement, as
amended hereby, shall have occurred and be continuing;
          (d) All actions and proceedings taken in connection with the
transactions contemplated by this Agreement and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Agent and its
legal counsel; and
          (e) The warranties and representations of Borrowers contained in this
Agreement, the Credit Agreement, as amended or otherwise modified hereby, and
the Loan Documents (after giving effect to this Agreement), shall be true and
correct in all material respects as of the date hereof, with the same effect as
though made on such date, except to the extent that such warranties and
representations expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.
          3. Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement, Borrowers represent and warrant to Agent and Lenders
that:
          (a) the execution, delivery and performance of this Agreement has been
duly authorized by all requisite corporate action on the part of each Borrower,
this Agreement has been duly executed and delivered by each Borrower and this
Agreement constitutes a valid and binding agreement of each Borrower,
enforceable against each Borrower in accordance with its terms, except as the
enforceability thereof may be limited by

-5-



--------------------------------------------------------------------------------



 



bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles;
          (b) that no Default or Event of Default has occurred and is continuing
as of the date hereof; and
          (c) immediately after giving effect to this Agreement and the
consummation of the transactions contemplated hereby, each of the
representations and warranties set forth in the Credit Agreement and each of the
other Loan Documents are true and correct in all material respects as of the
date hereof, with the same effect as though made on such date, except to the
extent that such warranties and representations expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.
          4. Fees. Borrowers shall, on the date hereof, pay to each Lender which
shall have executed and delivered a counterpart to this Agreement prior to 5:00
pm (Chicago time) on December 19, 2006 a fully earned, non-refundable fee of
fifty (50) basis points on the outstanding Loans (other than the Revolving
Loans) owed to such Lender and the Revolving Loan Commitment of such Lender.
          5. Interest Rate Adjustment. The parties hereto agree that with
respect to interest accruing (i) from the date hereof through December 31, 2006,
the Applicable Margins shall be calculated using Tier Level 3 of the Pricing
Table and (ii) from January 1, 2007 until the next Adjustment Date, the
Applicable Margins shall be calculated using Tier Level 4 of the Pricing Table.
          6. Miscellaneous.
          (a) Default. Borrowers hereby acknowledge and agree that the breach by
any Borrower of any of the representations, warranties, covenants or agreements
made by any Borrower under this Agreement shall constitute an Event of Default.
          (b) Expenses. Each Borrower agrees to reimburse Agent for all costs
and expenses (including reasonable legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.
          (c) Captions. Section captions used in this Agreement are for
convenience only, and shall not affect the construction of this Agreement.
          (d) Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
          (e) CONSENT TO JURISDICTION. BORROWERS AND CREDIT PARTIES HEREBY
CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW
YORK COUNTY, STATE OF NEW YORK AND IRREVOCABLY AGREE THAT, SUBJECT TO AGENT’S
ELECTION, ALL

-6-



--------------------------------------------------------------------------------



 



ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
LITIGATED IN SUCH COURTS. BORROWERS AND CREDIT PARTIES EXPRESSLY SUBMIT AND
CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF
FORUM NON CONVENIENS. BORROWERS AND CREDIT PARTIES HEREBY WAIVE PERSONAL SERVICE
OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
UPON BORROWERS AND CREDIT PARTIES BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO BORROWER REPRESENTATIVE, AT THE ADDRESS SET
FORTH IN THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED. IN ANY LITIGATION, TRIAL, ARBITRATION
OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING TO THIS AGREEMENT, ALL
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF BORROWERS, CREDIT PARTIES OR ANY OF
THEIR AFFILIATES SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF BORROWERS
OR SUCH CREDIT PARTIES FOR PURPOSES OF ALL APPLICABLE LAW OR COURT RULES
REGARDING THE PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY (WHETHER IN A
DEPOSITION, AT TRIAL OR OTHERWISE). BORROWERS AND CREDIT PARTIES AGREE THAT
AGENT’S OR ANY LENDER’S COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING MAY
EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER CROSS-EXAMINATION AND THAT ANY
DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE
AN EVIDENCE DEPOSITION. BORROWERS AND CREDIT PARTIES IN ANY EVENT WILL USE ALL
COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION
PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL
PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER
THINGS UNDER THEIR CONTROL AND RELATING TO THE DISPUTE.
          (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Agreement.
          (g) Successors and Assigns. This Agreement shall be binding upon and
shall inure to the sole benefit of Borrowers, Credit Parties, Agent and Lenders
and their respective successors and assigns.
          (h) References. Any reference to the Credit Agreement contained in any
notice, request, certificate, or other document executed concurrently with or
after the execution and delivery of this Agreement shall be deemed to include
this Agreement unless the context shall otherwise require.
          (i) No Set-Off. Without limiting the Credit Agreement and the other
Loan Documents, each Borrower and each other Credit Party hereby confirms and
agrees that, to its knowledge, it has no set-offs, counterclaims or defenses to
the enforcement of the Credit

-7-



--------------------------------------------------------------------------------



 



Agreement and of the other Loan Documents, and hereby acknowledges that Agent
and each Lender are relying on this statement in entering into this Agreement.
          (j) Continued Effectiveness. Notwithstanding anything contained
herein, the terms of this Agreement are not intended to and do not serve to
effect a novation as to the Credit Agreement. The parties hereto expressly do
not intend to extinguish the Credit Agreement. Instead, it is the express
intention of the parties hereto to reaffirm the indebtedness created under the
Credit Agreement which is evidenced by the Notes and secured by the Collateral.
The Credit Agreement as amended hereby and each of the Loan Documents remain in
full force and effect.
          (k) Construction. Each Borrower and each other Credit Party
acknowledges that it has been represented by its own legal counsel in connection
with the Loan Documents and this Agreement, that it has exercised independent
judgment with respect to the Loan Documents and this Agreement, and that it has
not relied on the Agent’s or on Lenders’ counsel for any advice with respect to
the Loan Documents or this Agreement.
          (l) Loan Document. This Agreement shall constitute a Loan Document.
[SIGNATURE PAGES FOLLOW]

-8-



--------------------------------------------------------------------------------



 



          Delivered at Chicago, Illinois, as of the day and year first above
written.

                  ATLANTIS PLASTIC FILMS, INC.         ATLANTIS MOLDED PLASTICS,
INC.         ATLANTIS FILMS, INC.         RIGAL PLASTICS, INC.         ATLANTIS
PLASTICS INJECTION MOLDING, INC.         PIERCE PLASTICS, INC.         EXTRUSION
MASTERS, INC.,         each as a Borrower    
 
           
 
  Each by: /s/ Paul G. Saari    
 
           
 
  Name: Paul G. Saari    
 
  Title: Senior Vice President and Chief Financial Officer    
 
                ATLANTIS PLASTICS, INC.,
as a Credit Party    
 
           
 
  By: /s/ Paul G. Saari    
 
           
 
  Name: Paul G. Saari    
 
  Title: Senior Vice President and Chief Financial Officer    

                  MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., acting through
its division Merrill Lynch Capital, as Administrative Agent and a Lender    
 
           
 
  By:   /s/ Troy A. Oder    
 
                Name: Troy A. Oder         Title: Vice President    
 
                GENERAL ELECTRIC CAPITAL CORPORATION    
 
           
 
  By:   /s/ James N. Urbates    
 
                Name: James N. Urbates         Title: Duly Authorized Signatory
   

 



--------------------------------------------------------------------------------



 



                  CENTURION CDO 8, LIMITED    
 
           
 
  By:   RiverSource Investments, LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Robin C. Stancil    
 
                Name: Robin C. Stancil         Title: Director of Operations    
 
                CENTURION CDO 9, LIMITED    
 
           
 
  By:   RiverSource Investments, LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Robin C. Stancil    
 
                Name: Robin C. Stancil         Title: Director of Operations    
 
                CENTURION CDO 10, LIMITED    
 
           
 
  By:   RiverSource Investments, LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Robin C. Stancil    
 
                Name: Robin C. Stancil         Title: Director of Operations    
 
                CENTURION CDO 12, LIMITED    
 
           
 
  By:   RiverSource Investments, LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Robin C. Stancil    
 
                Name: Robin C. Stancil         Title: Director of Operations    

-2-



--------------------------------------------------------------------------------



 



                  CENTURION CDO 6, LIMITED    
 
           
 
  By:   RiverSource Investments, LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Robin C. Stancil    
 
                Name: Robin C. Stancil         Title: Director of Operations    
 
                CENTURION CDO 7, LIMITED    
 
           
 
  By:   RiverSource Investments, LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Robin C. Stancil    
 
                Name: Robin C. Stancil         Title: Director of Operations    
 
                BLACKROCK GLOBAL FLOATING RATE INCOME TRUST    
 
           
 
  By:   /s/ Tom Colwell    
 
                Name: Tom Colwell         Title: Authorized Signatory    
 
                BLACKROCK LIMITED DURATION INCOME TRUST    
 
           
 
  By:   /s/ Tom Colwell    
 
                Name: Tom Colwell         Title: Authorized Signatory    
 
                BLACKROCK SENIOR INCOME SERIES    
 
           
 
  By:   /s/ Tom Colwell    
 
                Name: Tom Colwell         Title: Authorized Signatory    

-3-



--------------------------------------------------------------------------------



 



                  BLACKROCK SENIOR INCOME SERIES II    
 
           
 
  By:   /s/ Ann Marie Smith    
 
                Name: Ann Marie Smith         Title: Authorized Signatory    
 
                BLACKROCK SENIOR INCOME SERIES IV    
 
           
 
  By:   /s/ Ann Marie Smith    
 
                Name: Ann Marie Smith         Title: Authorized Signatory    
 
                RED FOX FUNDING LLC    
 
           
 
  By:   /s/ Christina L. Ramseur    
 
                Name: Christina L. Ramseur         Title: Assistant Vice
President    
 
                MAGNETITE IV CLO, LIMITED    
 
           
 
  By:   /s/ Ann Marie Smith    
 
                Name: Ann Marie Smith         Title: Authorized Signatory    
 
                MAGNETITE V CLO, LIMITED    
 
           
 
  By:   /s/ Ann Marie Smith    
 
                Name: Ann Marie Smith         Title: Authorized Signatory    

-4-



--------------------------------------------------------------------------------



 



                  ACCESS INSTITUTIONAL LOAN FUND    
 
           
 
  By:   Deerfield Capital Management LLC    
 
  Its:   Portfolio Manager    
 
           
 
  By:   /s/ Lynne Sanders    
 
                Name: Lynne Sanders         Title: Sr. Vice President    
 
                MUIRFIELD TRADING LLC    
 
           
 
  By:   /s/ Christina L. Ramseur    
 
                Name: Christina L. Ramseur         Title: Assistant Vice
President    
 
                CUMBERLAND II CLO LTD.    
 
           
 
  By:   Deerfield Capital Management LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Lynne Sanders    
 
                Name: Lynne Sanders         Title: Sr. Vice President    
 
                MARKET SQUARE CLO, LTD.    
 
           
 
  By:   Deerfield Capital Management LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Lynne Sanders    
 
                Name: Lynne Sanders         Title: Sr. Vice President    

-5-



--------------------------------------------------------------------------------



 



                  BRIDGEPORT CLO, LTD.    
 
           
 
  By:   Deerfield Capital Management LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Lynne Sanders    
 
                Name: Lynne Sanders         Title: Sr. Vice President    
 
                MARQUETTE PARK CLO, LTD.    
 
           
 
  By:   Deerfield Capital Management LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Lynne Sanders    
 
                Name: Lynne Sanders         Title: Sr. Vice President    
 
                GSC PARTNERS GEMINI FUND LIMITED    
 
           
 
  By:   GSCP (NJ), L.P.    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Seth Katzenstein    
 
                Name: Seth Katzenstein         Title: Authorized Signatory    
 
                GSC PARTNERS CDO FUND V, LIMITED    
 
           
 
  By:   GSCP (NJ), L.P.    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Seth Katzenstein    
 
                Name: Seth Katzenstein         Title: Authorized Signatory    

-6-



--------------------------------------------------------------------------------



 



                  GSC PARTNERS CDO FUND VI, LIMITED    
 
           
 
  By:   GSCP (NJ), L.P.    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Seth Katzenstein    
 
  Name:  
 
Seth Katzenstein    
 
  Title:   Authorized Signatory    
 
                GSC PARTNERS CDO FUND, LIMITED    
 
           
 
  By:   GSCP (NJ), L.P.    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Seth Katzenstein    
 
  Name:  
 
Seth Katzenstein    
 
  Title:   Authorized Signatory    
 
                GSC PARTNERS CDO FUND II, LIMITED    
 
           
 
  By:   GSCP (NJ), L.P.    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Seth Katzenstein    
 
  Name:  
 
Seth Katzenstein    
 
  Title:   Authorized Signatory    
 
                GSC PARTNERS CDO FUND III, LIMITED    
 
           
 
  By:   GSCP (NJ), L.P.    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Seth Katzenstein    
 
  Name:  
 
Seth Katzenstein    
 
  Title:   Authorized Signatory    

-7-



--------------------------------------------------------------------------------



 



                  GSC PARTNERS CDO FUND VII, LIMITED    
 
           
 
  By:   GSCP (NJ), L.P.    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Seth Katzenstein    
 
  Name:  
 
Seth Katzenstein    
 
  Title:   Authorized Signatory    
 
                ING CAPITAL LLC    
 
           
 
  By:   /s/ Lawrence P. Eyink    
 
  Name:  
 
Lawrence P. Eyink    
 
  Title:   Director    
 
                GREYROCK CDO LTD.    
 
  By   Aladdin Capital Management LLC as Manager    
 
           
 
  By:   /s/ Todd Murray    
 
  Name:  
 
Todd Murray    
 
  Title:   Authorized Signatory    
 
                CENTURION CDO XI, LTD.    
 
           
 
  By:   RiverSource Investments, LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Robin C. Stancil    
 
  Name:  
 
Robin C. Stancil    
 
  Title:   Director of Operations    
 
                BOLDWATER CBNA LOAN FUNDING, LLC    
 
                Boldwater CBNA Loan Funding LLC, for itself or as        
Boldwater CFPI Loan Funding LLC    
 
           
 
  By:   /s/ Beata Konopko    
 
  Name:  
 
Beata Konopko    
 
  Title:   Attorney-in-fact    

-8-



--------------------------------------------------------------------------------



 



                  GE COMMERCIAL LOAN HOLDING LLC    
 
           
 
  By:   General Electric Capital Corporation    
 
  Its:   Administrator    
 
           
 
  By:   /s/ Dwayne L. Coker    
 
  Name:  
 
Dwayne L. Coker    
 
  Title:   Duly Authorized Signatory    
 
                LONG GROVE CLO, LIMITED    
 
           
 
  By:   Deerfield Capital Management LLC    
 
  Its:   Collateral Manager    
 
           
 
  By:   /s/ Lynne Sanders    
 
  Name:  
 
Lynne Sanders    
 
  Title:   Sr. Vice President    
 
                GE CFS LOAN HOLDING 2006-3 LLC    
 
           
 
  By:   General Electric Capital Corporation    
 
  Its:   Administrator    
 
           
 
  By:   /s/ Dwayne L. Coker    
 
  Name:  
 
Dwayne L. Coker    
 
  Title:   Duly Authorized Signatory    

-9-